Citation Nr: 1623123	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  14-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1997 to February 2001.   

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2013 rating decision, both of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran submitted additional evidence in April 2015 after certification of the appeal to the Board.  In this case, the Veteran filed his substantive appeal in June 2014.  38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or his representative is presumed in cases when the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Thus, given the date of the substantive appeal, waiver of RO review is presumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for sleep apnea.  He essentially contends that this disability is related to his active duty service or secondary to his service-connected asthma.  

During his April 2015 Board hearing, the Veteran stated that he had been receiving treatment for sleep apnea; and would submit an opinion from his primary care physician and treatment records for the period since April 2014.  However, to date, neither the letter from the physician nor the Veteran's VA treatment records dated since April 2014 have been associated with the claims file.  VA has a duty to seek the identified treatment records.  38 U.S.C.A. § 5103A(b), (c) (West 2012).

Additionally, the Veteran submitted medical studies suggesting a link between asthma and sleep apnea.  The Board recognizes that the October 2012 VA examiner provided the opinion that the Veteran's sleep apnea (which had not yet been diagnosed) was not caused or aggravated by the Veteran's service-connected asthma.  The examiner provided a rationale that the preponderance of the currently established scientific and medical evidence did not support a relation between sleep apnea and asthma.  However, in light of the Veteran's submissions, if there is no other evidence upon which a grant of service connection would be warranted, the Veteran should be afforded another VA examination to determine the etiology of his sleep apnea, to include whether it is secondary to his service-connected asthma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his sleep apnea.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  

2.  Obtain and associate with the record any VA treatment records dated from April 2014.  All efforts to obtain these records must be documented in the claims file.

3.  If any requested records cannot be obtained, advise the Veteran of the missing records, the efforts made to obtain them, and any further actions that will be taken.

2.  After obtaining available records; refer the claims file to a VA physician for an opinion as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected asthma or is otherwise related to service.  Insure that any recommended examinations are conducted.

The examiner should answer the following questions:

a.  Did the Veteran's sleep apnea, at least as likely as not (probability of 50 percent or more), have its onset during service, or is it otherwise the result of a disease or injury during such service?  	

b.  If not, is the Veteran's sleep apnea at least as likely as not (probability of 50 percent or more) caused by the service-connected asthma?

c.  If not caused by the service-connected asthma, is the Veteran's sleep apnea at least as likely as not (probability of 50 percent or more), aggravated (made worse) by the service-connected asthma? 

d.  If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of sleep apnea prior to aggravation?

The examiner should discuss the research submitted by the Veteran in support of his claim.

If the examiner is unable to provide the opinion without resorting to speculation, the examiner should state whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is missing evidence that would enable the examiner to provide the opinion.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

